DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-07-2022 has been entered.
Response to Arguments
Applicant’s arguments, dated 04-07-2022, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 04-07-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that there is not any motivation to combine of modify the references to make adjustment to other components to increase length. However, the examiner respectfully disagrees because applicant does not provide any unexpected result from the increasing length. Thus, it must be very obvious to one of ordinary skill in the art to understand increasing the length of the tube would need to increasing the length of the package cradle or whatever structures are associated with it.
Argument 2: applicant argues that Smith is not clear to be used or not. The examiner respectfully states that Smith is used to be evident that the length is being known in the art. Thus, Smith is not used to teach anything about the ratio and it is noted that the features upon which applicant relies (i.e., a diameter of twisting packages is 400mm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it is obvious to know that increasing one structure would need to increase length of another. Thus, Mayer specifically teaches that the transvers stroke is less than the package length about 10mm to 20mm (col 5, lines 37-41). In addition, there is not and ration would go again Smith because they both provide that increasing the package length would need to increase the empty tube.
Argument 3: applicant argues that undue experimentation is not an obviousness but the test of enablement. However, the examiner respectfully disagree because the test for enablement is an obvious test to try. Therefore, the statement “obviously maintain the length relationship between the cone length and the traversing stroke” is an obviousness. Thus, the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Argument 3: applicant argues there is not any motivation why one of ordinary skill in the art increasing the length of the empty tube. However, the examiner respectfully disagrees because it is stated in the last Office Action that the longer the empty tube be, the bigger the package be. Thus, longer empty tube would hole more material and to form larger package.
Argument 4: applicant argues “Dammann does not show a cover in the area of the advance roller and fails to show “an opening cover in a cover.” However, the examiner respectfully disagree because Dammann clearly discloses that in col 5, lines 60-68 about the cover (i.e. housing 28) provide with an opening cover in a cover (i.e. a slot).
Argument 5: applicant argues Dammann does not teach “at least one moveable, partially rotatable arm”, but Dammann does not use to show this limitation. This limitation is taught by Leupers because the cradle must be movable and partially rotated since the take-up bobbin is changing diameter (from small to big or big to small) and the cradle must be moved to maintain the applied pressure on member 11 which is shown in fig 1-2 of Leupers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leupers (2010/0199625) in view of Dammann et al. (5,423,170), Smith et al (5,806,775) and Mayer et al. (6,186,435).

    PNG
    media_image1.png
    590
    477
    media_image1.png
    Greyscale

Regarding claims 1-5, Leupers teaches a workstation (Figs 1-2, member 2) of a two-for-one twisting or cabling machine (Figs 1-2, member 7) for the production of carpet yarn, comprising a winding device (Figs 1-2, member 11) that has a package cradle (Fig 1 annotated below) with two frame arms for the rotatable mounting of an empty tube or twisting package (Figs 1-2, member 16), wherein the package cradle hast at least one movable, partially rotatable frame arm (the cradle must be movable and partially rotated since the take-up bobbin is changing diameter to maintain the pressure between the bobbin 16 and winding device 11), a package drive roller (Fig 4 annotated above) for frictionally driving a twisting package, an advance roller (Fig 7 annotated above) for regulating a yarn tension as well as a cover (fig 7 annotated above) in the area of the advance roller.
Leupers does not explicitly teach the opening in the cover corresponds with the yam progress occurring through the traversing stroke, a package drive roller for frictionally driving a twisting package, an advance roller for requiting a yarn tension as well as a cover with an opening for the yarn guided through the yarn traversing device to the twisting package in the area of the advance roller, characterized in that a yam traversing device for the traversing transfer of a yarn to the twisting package, the package cradle is designed so that the empty tube can be position, wherein the empty tube has a length of at least 375 mm can be inserted, that the package drive roller has a length of at least 286 mm, that the yarn traversing device has a traversing stroke of at least 11 inches, and that the opening in the cover corresponds with the yarn progress occurring through the traversing stroke (claims 1 and 4),
characterized in that, in the package cradle the empty tube can be position, wherein the empty tube has a length of at least 340 mm can be positioned and the traversing stroke is 12 inches (claims 2 and 4),
characterized in that, in the package cradle the empty tube can be position, wherein the empty tube has a length of at least 365 mm can be positioned and the traversing stroke is 13 inches (claims 3-4).
Dammann teaches a workstation comprising a yarn traversing device for the traversing transfer of a yarn to the twisting package, the package cradle is designed so that an empty tube with a length can be inserted and that the opening in the cover (col 5, line 60-67 and fig 4, member 28 and a slot) corresponds with the yarn progress occurring through the traversing stroke (fig 4, member 30, col 6, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Leupers to add a yarn traversing device for the traversing transfer of a yarn to the twisting package, the package cradle is designed so that an empty tube with a length can be inserted and that the opening in the cover corresponds with the yarn progress occurring through the traversing stroke, as taught by Dammann, as these structures are well known in the art to ensure the yarn winding evenly on the package.
The combine structure Leupers-Dammann does not teach the empty tube has a length of at least 315 mm, that the package drive roller has a length of at least 286 mm, that the yam traversing device has a traversing stroke of at least 11 inches (claims 1 and 4-5),
characterized in that, in the package cradle the empty tube can be position, wherein the empty tube has a length of at least 340 mm can be positioned and the traversing stroke is 12 inches (claims 2 and 4),
characterized in that, in the package cradle the empty tube can be position, wherein the empty tube has a length of at least 365 mm can be positioned and the traversing stroke is 13 inches (claims 3-4).
Smith teaches a package length range up to 40 cm (i.e. 400 mm, col 10, lines 15-17) which must have an empty tube at least equal or longer than 400 mm to handle the package.
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Lepers by having a cradle arms could accommodate an empty tube with a length is about 365 or up, as taught by Smith, since the package about 400mm is available in the market, in order to facilitate optimization of the package build, in particular with respect to the unwinding behavior. For example, it will be possible to wind one end of the package with flattened edges. the ordinally skilled artisan would be more than capable of scaling the length up or down from that which is taught. Bigger packages require longer tubes, and this determination would be well within the abilities of the ordinarily skilled artisan. In addition, one of ordinary skill in the art would appreciated that the longer package hold more material such as larger package and therefore reducing the interrupting as to change the empty tube. 
The modify device Leupers-Dammann-Smith does not teach the traversing stroke of at least 13 inches.
Mayer teaches apparatus for winding a yarn into a package having the relationship between the empty tube length, the traversing stroke and the package drive roller (as seen in col 4, line 37-41 that the transvers stroke may be less than the  package length about 10 to 20 mm; therefore, if the package is about 400mm, the transvers stroke is about 14 inches).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the device of Leupers by having the transvers stroke is at least 13 inches, as taught by Mayer, in order to accommodate the longer package which the result is improving of the unwinding behavior of the package (Mayer, col 5, line 5-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732